DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claim(s) 1-10 do not use “means for” (or “step for”) language, or generic placeholders for "means” coupled with functional language without recitation of sufficient structure for carrying out the claimed functions and therefore do not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).
	
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.[claims 1-10]
Claims 1 and 10 have been amended to recite “wherein  in a plan view, the first wiring comprises a first portion and the second wiring comprises a second portion, the first portion and the second portion extend parallel to a first line, and the first portion overlaps with the second portion overlap in a direction perpendicular to the first line”.
Applicant points to Paragraphs 0050, 0072, 0073, 0094-0096 of the specification as originally filed as well as Figures 5A and 8A (see p. 6, REMARKS filed 22 November 2022).  These paragraphs are reproduced below:
[0050]    The photoelectric conversion unit 21 includes an organic photoelectric conversion film 211. The organic photoelectric conversion film 211 is sandwiched between an upper electrode 212 and a lower electrode 213. In this photoelectric conversion unit 21, at least the lower electrode 213 is divided for each of pixels. The lower electrode 213 is electrically connected to a floating diffusion unit (FD unit) 25. The FD unit 25 serves as a charge accumulation unit/charge voltage conversion unit configured to accumulate charges and convert the accumulated charges into voltage. A bias voltage is applied to the upper electrode 212 by a bias power supply 26.

[0072]    Now, as illustrated in the timing waveform diagram of Fig. 5B, when the reset pulse RST transitions to the inactive state after the FD unit 25 is reset, the FD voltage drops due to the influence of the feedthrough (1) by the reset pulse RST and the channel charge injection (2) in the reset transistor 22. Furthermore, after the reset level is read out, the FD voltage further drops due to the influence of the feedthrough (3) by the selection pulse SEL when the selection pulse SEL transitions to the inactive state and goes into the accumulation phase (accumulation period). 

[0073]    To avoid this, the embodiment of the present disclosure has a configuration in which the second wiring connected to the node N is provided in the vicinity of and along the first wiring (FD wiring) connecting the FD unit 25 with the gate electrode of the amplification transistor 23. With this configuration, the capacitive coupling through the parasitic capacitance between the first wiring and the second wiring can be increased. Accordingly, it is possible to cause the capacitance coupling to boost the FD voltage that has dropped by factors (1) to (3) and to adjust the FD voltage to an appropriate value.

[0094]    The wiring structure according to Example 1 is a wiring structure in which the first wiring 31 and the second wiring 32 are vertically stacked in different wiring layers. In contrast, the wiring structure according to Example 3 is a wiring structure in which the first wiring 31 and the second wiring 32 are formed in parallel in different wiring layers, in other words, formed in a positional relationship being adjacent to each other in parallel in the diagonal direction. 

[0095]    Specifically, the first wiring 31 is formed in the first wiring layer, one end of which being electrically connected to the FD unit 25 via the contact part 42, while the other end is electrically connected to the gate electrode 23G of the amplification transistor 23 via the contact part 43. The second wiring 32 is formed in parallel with the first wiring  31 in the second wiring layer, with one end of the second wiring 32 being electrically connected to the other diffusion layer 23-2 of the amplification transistor 23 via the contact part 45. Furthermore, the third wiring 33 is formed in the first wiring layer, while the other end is electrically connected to one diffusion layer 24-1 of the selection transistor 24 via the contact part 46. 

[0096]    As described above, the wiring structure according to Example 3 is a wiring structure in which the first wiring 31 and the second wiring 32 are adjacent to each other in the diagonal direction in different wiring layers and are arranged in parallel along the first wiring 31. In the case of this wiring structure, the first wiring 31 and the second wiring 32 are adjacent to each other in the diagonal direction. This makes it possible to boost the FD voltage by capacitive coupling through parasitic capacitance, although the parasitic capacitance between the first wiring 31 and the second wiring 31 is slightly reduced compared with the wiring structure according to Example 1 in which the first wiring 31 and the second wiring 32 are opposed with upper/lower surfaces.


The specification as filed does not appear to support “the first portion overlaps with the second portion overlap in a direction perpendicular to the first line”.  Figure 8A shows an arrangement were first wiring 31 is adjacent to second wiring 32, but does not explicitly show an overlapping portion as claimed.  The specification describes these wiring structures as “the wiring structure according to Example 3 is a wiring structure in which the first wiring 31 and the second wiring 32 are adjacent to each other in the diagonal direction in different wiring layers and are arranged in parallel along the first wiring 31. In the case of this wiring structure, the first wiring 31 and the second wiring 32 are adjacent to each other in the diagonal direction”, but does not describe an overlap as now recited in claims 1-10.  Additionally, being diagonally adjacent to one another does not necessitate an overlap as claimed.
Therefore, claims 1-10 contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Subject Matter Not Taught by the Prior Art
Claims 1-10 contain subject matter not taught by the prior art, but cannot be considered allowable due to the above 35 USC 112(a) rejections.  
The prior art teaches similar light detecting devices but does not teach the claimed structure including first and second wirings extending in parallel to each other and having overlapping first and section portions in the specific manner claimed in claims 1-10.
Koga (US 2017/0019618 A1) teaches a similar light detecting device including first and second wirings (e.g. Figure 10), but does not disclose an overlapping portion in plan view as claimed.  Guidash (US 6,657,665 B1) teaches a similar light detecting device including a plurality of wiring portions (e.g. Figures 3 and 5), but similarly does not disclose the wirings extending in parallel to each other and having an overlapping portion between first and second wirings as required by the claims.
Kawai (US 10,855,941 B2 and US 11,503,235 B2), corresponding to parent applications, claim similar light detecting devices, but do not claim an overlapping portion between first and second wiring as required by the claims.  Therefore, no double patenting is warranted at this time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J HENN whose telephone number is (571)272-7310. The examiner can normally be reached Monday-Friday ~8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy J Henn/Primary Examiner, Art Unit 2698